PRENDERGAST, P. J.
Appellant was convicted for a violation of the prohibition liquor law in making a single sale of intoxicating liquor to one Lee — a misdemeanor.
[1] There is in the record a statement of facts, but filed long after the time author*324ized by law. The Assistant Attorney General's motion to strike it out on that account must be sustained, but it is very brief, and we have read it. Even if it had been filed in time, the evidence would clearly justify the conviction.
[2] In addition to denying the sale, appellant pleaded former jeopardy in that he was before then tried and convicted for unlawfully engaging in the business of selling intoxicating liquors in prohibition, territory. It seems the basis for his claim of former jeopardy was that said Lee, who testified against him in his former conviction, also testified in this case, and that it was this witness to whom a single sale was alleged herein and upon whose testimony he was convicted of this misdemeanor. This question has repeatedly been decided against appellant by this court. The two offenses are separate and distinct, and neither is former jeopardy of the other. Robinson v. State, 66 Tex. Cr. R. 392, 147 S. W. 245; Wilson v. State, 69 Tex. Cr. R. 567, 154 S. W. 571; Barnes v. State, 185 S. W. 2, recently decided, but not yet officially reported.
The judgment is affirmed.

<@=>For other cases see same topic and KEY-NUMBER in ail Key-Numbered Digests and Indexes